Citation Nr: 1533283	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD) and a depressive disorder.

3.  Entitlement to an increased rating for a malunion, comminuted fracture of the right distal radius, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975.  The Veteran was serving on active duty training (ADT) from May 1, 1981 to May 2, 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD and a depressive disorder has been recharacterized on the front page of this decision as service connection for a psychiatric disability to include PTSD and a depressive disorder.

The issues of entitlement to service connection for a psychiatric disability to include PTSD and a depressive disorder and entitlement to an increased rating for malunion, comminuted fracture of the right distal radius are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability is not attributable to service.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was a VA examination which contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and provided an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran was involved in a motor vehicle accident (MVA) while on ADT.  He sustained a right wrist injury in that MVA and has been awarded service connection for that disability.  He contends that he also injured his back to include suffering a laceration.  He points to an STR notation which he indicated reported a laceration.  However, this document does not state laceration, it states "No LOC" meaning no loss of consciousness.  The only laceration was identified as a minor laceration of the left ear.  There were no reported back complaints made by the Veteran and the examiners did not identify any back injury or residuals of a back injury thereafter.  The narrative summary for the hospital report indicated that the veteran's back was straight and non-tender and there was no CVA tenderness.  In fact, thereafter, the STRS contain numerous examinations and Reports of Medical History where the examiners specifically indicated that the spine was normal on examination and the Veteran specifically denied having any recurrent back pain.  These documents are dated in 1975 (the first period of active duty service when there were no complaints, findings, treatment, or diagnosis of back disease or injury), September 1985, September 1986, September 1990, and August 1992.

On a March 2011 VA examination, the Veteran told the examiner that he had suffered a laceration to his back in the May 1981 MVA.  Physical examination and x-rays resulted in diagnoses of mild central canal stenosis at L4-L5 and L5-S1 due to broad-based disc bulges with moderate left-sided neural foraminal narrowing at L5-S1 with possible impingement of the descending left S1 nerve root; multilevel degenerative disc disease in the lower lumbar spine with disc desiccation and posterior annular tear at L3-L4 and L5-S1 and a posterior annular tear at L4-L5.  The examiner noted that the record have been reviewed which revealed a May 1981 discharge (hospital) summary following the MVA which revealed a normal back evaluation.  The examiner therefore opined that it was most likely as not that the current lumbar spine condition was related to chronic degenerative changes associated with aging.  Subsequent private records confirmed the presence of current back disability for which the Veteran underwent surgery.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the Board gives more probative weight to the Veteran's denials of residual back pain or disability dated in the years following the MVA versus his more recent assertions to the contrary.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  See, as well, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Further, the Board may consider whether the silence of the Veteran in reporting complaints regarding his back when he reported other medical complaints constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings as well as the Veteran's specific denials of back problems.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  

Further, the absence of symptoms on all of the examinations following the MVA is inconsistent with the Veteran's report of ongoing medical problems with his low back from his claimed time of inception during service in May 1981.  Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the clinical records do not show the claimed ongoing nature of residuals of the purported accident.  In sum, the lay evidence in this case is not credible as it is in direct conflict with the clinical findings which constitute  medical assessments made for the low back which were undertaken and yielded only normal results as well as his own personal repeated and more contemporaneous statements.  

As noted, there is a VA examination and opinion.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Therefore, the only evidence of a nexus between the Veteran's currently claimed disabilities is the Veteran's own generalized lay statements.  The Federal Circuit has recognized that in some cases, lay testimony falls short in proving an issue that requires medical knowledge.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  However, in this case, the Veteran is simply not credible and his assertions are outweighed by the medical evidence in this case which is not in his favor and is more probative.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



ORDER

Service connection for a back disability is denied.


REMAND

At his Board hearing, the Veteran reported that he had been treated by a VA psychiatric/mental health provider over the past two years.  In addition, he submitted a private medical report dated in April 2013 in which the physician diagnosed the Veteran as having PTSD from his inservice MVA, but did not include findings pertaining to the criteria for PTSD and which was in contrast with the findings on a VA April 2011 psychiatric examination which concluded that the Veteran did not have PTSD.  That VA report concluded that the Veteran had a depressive disorder, but there was no opinion regarding the etiology of the depressive disorder.  Thus, the VA records should be obtained and a new psychiatric examination should be provided to the Veteran to clarify this matter.  

With regard to his malunion, comminuted fracture of the right distal radius, the Veteran testified that the condition had worsened since he was last examined by VA.  Therefore, the Veteran should be afforded a new examination in order to assess the current level of severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should determine the VA facility/provider that has treated the Veteran for psychiatric impairment.  Then, obtain and associate with the record copies of all clinical records of the Veteran's treatment.  

2.  Schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  The examiner must conduct a detailed mental status examination.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD and depressive disorder.  The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM-V.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD and depressive disorder, had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include the inservice MVA.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected malunion, comminuted fracture of the right distal radius.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for BLANK.  The DBQ should be filled out completely as relevant.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


